


Exhibit 10.20

 

EXHIBIT 1.1(c)

 

--------------------------------------------------------------------------------

 

EARNOUT AGREEMENT

 

by and among

 

OXFORD INDUSTRIES, INC.,

 

SUGARTOWN WORLDWIDE, INC.,

 

SWI HOLDINGS, INC.,

 

and

 

THE SELLERS (AS IDENTIFIED HEREIN)

 

Dated as of December 21, 2010

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

1.1.

Certain Definitions

1

 

1.2.

Certain Matters of Construction

4

 

 

 

2.

EARNOUT PAYMENTS

5

 

2.1.

Basic Earnout Payment

5

 

2.2.

Additional Earnout Payment

7

 

2.3.

Review, Dispute and Payment Procedures

8

 

2.4.

Payment

9

 

2.5.

Operating and Accounting Procedures of the Company

10

 

 

 

3.

MISCELLANEOUS

12

 

3.1.

Seller Representative

12

 

3.1.

Integration

12

 

3.2.

Waiver

12

 

3.3.

Severability

12

 

3.4.

Assignment; Successors in Interest

12

 

3.5.

Notices

13

 

3.6.

Captions

13

 

3.7.

Enforcement of Certain Rights

14

 

3.8.

Counterparts

14

 

3.9.

Controlling Law; Amendment

14

 

3.10.

Dispute Resolution

14

 

--------------------------------------------------------------------------------


 

EARNOUT AGREEMENT

 

This EARNOUT AGREEMENT (this “Agreement”) is made as of the 21st day of
December, 2010, by and among OXFORD INDUSTRIES, INC., a Georgia corporation (the
“Purchaser”); SUGARTOWN WORLDWIDE, INC., a Pennsylvania corporation (the
“Company”); SWI HOLDINGS, INC., a Delaware corporation (“Holdco”); and the
Persons listed under the heading “Sellers” on the signature pages hereto (the
“Sellers”).  The Purchaser, the Company, Holdco and the Sellers are sometimes
individually referred to herein as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser, the Company, Holdco, and the Sellers entered into a
Stock Purchase Agreement (the “Purchase Agreement”), dated as of the date
hereof, pursuant to which Holdco agreed to sell to the Purchaser, and the
Purchaser agreed to purchase from Holdco, all of the issued and outstanding
capital stock of the Company on the terms and subject to the conditions set
forth in the Purchase Agreement;

 

WHEREAS, pursuant to the Purchase Agreement, the Parties agreed to enter into
this Agreement as a condition to the consummation of the transactions
contemplated by the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.             DEFINITIONS.  For purposes of this Agreement:

 

1.1.          Certain Definitions.  Any capitalized term used in this Agreement
but not otherwise defined herein shall have the respective meaning ascribed to
such term in the Purchase Agreement.  The following terms shall have the
following meanings:

 

1.1.1.   “Acceptance Notice” shall have the meaning set forth in Section 2.3.

 

1.1.2.   “Acquired Business” shall have the meaning set forth in Section 2.5.8.

 

1.1.3.   “Additional Earnout Payment” shall have the meaning set forth in
Section 2.2.

 

1.1.4.   “Adjusted PBT” for an Earnout Year shall mean the EBIT for such Earnout
Year less the applicable Capital Charge for such Earnout Year.

 

1.1.5.   “Agreement” shall have the meaning set forth in the preamble.

 

1.1.6.   “Arbitrator” shall have the meaning set forth in Section 2.3.

 

1.1.7.   “Arbitrator Fees” shall have the meaning set forth in Section 2.3.

 

--------------------------------------------------------------------------------


 

1.1.8.   “Basic Earnout Payment” and “Basic Earnout Payments” shall have the
respective meanings set forth in Section 2.1.1.

 

1.1.9.   “Capital Charge” for an Earnout Year shall mean the product of (a) the
average of the month-end “Adjusted Net Assets” included in such Earnout Year
(for purposes of clarity, Exhibit 1.1.9 sets forth the months-end in each
Earnout Year) and (b) 0.12.  Notwithstanding the foregoing, with respect to EY
2011 only, the “Capital Charge” otherwise determined for EY 2011 pursuant to the
immediately preceding sentence shall be multiplied by the EY 2011 Fraction to
determine finally the applicable Capital Charge for EY 2011.  “Adjusted Net
Assets” shall be determined in accordance with the guidelines set forth in
Schedule 1.1.9 hereto.

 

1.1.10.   “Change of Control of Purchaser” shall be mean the effective time of a
merger or similar consolidation of the Purchaser with one or more corporations
as a result of which the holders of the Purchaser’s outstanding voting stock
immediately prior to such merger or similar consolidation hold less than 50% of
the voting stock of the surviving or resulting corporation.

 

1.1.11.   “Consolidating Business” shall have the meaning set forth in
Section 2.5.8.

 

1.1.12.   “Company” shall have the meaning set forth in the preamble.

 

1.1.13.   “Credit Facility” shall mean the Second Amended and Restated Credit
Agreement, dated as of August 15, 2008, by and among the Purchaser and certain
of its Subsidiaries (as defined therein), the domestic subsidiaries of the
Borrowers (as defined therein) party thereto as Guarantors (as defined therein),
the financial institutions party thereto as Lenders (as defined therein), the
financial institutions party thereto as Issuing Banks (as defined therein), and
SunTrust Bank as Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time, or any successor or replacement
agreement(s) whether by the same or any other agent, lender or group of lenders.

 

1.1.14.   “Earnout Calculations” shall have the meaning set forth in
Section 2.3.

 

1.1.15.   “Earnout Payment” shall mean any Basic Earnout Payment and/or
Additional Earnout Payment, as applicable.

 

1.1.16.   “Earnout Year” shall mean, as the case may be, EY 2011, EY 2012, EY
2013 or EY 2014.

 

1.1.17.   “EBIT” for an Earnout Year shall be equal to net after tax income of
the Company calculated on a consolidated stand-alone basis without giving effect
to the impact of any purchase price accounting adjustments under Financial
Accounting Standards No. 141R required in connection with the transactions
contemplated by this Agreement or the Purchase Agreement plus (a) state and
federal income taxes included in such net after tax income plus (b) interest
expense included in such net after tax income.

 

2

--------------------------------------------------------------------------------


 

1.1.18.   “EY 2011” shall mean the period beginning on 12:00 a.m., New York, New
York, time, on the day immediately following the Closing Date and ending
January 28, 2012, inclusive.

 

1.1.19.   “EY 2011 Adjusted PBT” shall mean Adjusted PBT for EY 2011.

 

1.1.20.   “EY 2011 Fraction” shall mean the fraction the numerator of which is
the number of calendar days included in the time period commencing on the day
immediately following the Closing Date and ending on January 28, 2012
(inclusive) and the denominator of which is 365.

 

1.1.21.   “EY 2011 Target PBT” shall mean $10,608,000.

 

1.1.22.   “EY 2012” shall mean the period beginning January 29, 2012 and ending
February 2, 2013, inclusive.

 

1.1.23.   “EY 2012 Adjusted PBT” shall mean Adjusted PBT for EY 2012.

 

1.1.24.   “EY 2012 Target PBT” shall mean $13,223,000, as adjusted pursuant to
Section 2.1.2.4 (if applicable).

 

1.1.25.   “EY 2013” shall mean the period beginning February 3, 2013 and ending
February 1, 2014, inclusive.

 

1.1.26.   “EY 2013 Adjusted PBT” shall mean Adjusted PBT for EY 2013.

 

1.1.27.   “EY 2013 Target PBT” shall mean $16,100,000, as adjusted pursuant to
Section 2.1.3.4 (if applicable).

 

1.1.28.   “EY 2014” shall mean the period beginning February 2, 2014 and ending
January 31, 2015, inclusive.

 

1.1.29.   “EY 2014 Adjusted PBT” shall mean Adjusted PBT for EY 2014.

 

1.1.30.   “EY 2014 Target PBT” shall mean $20,347,000, as adjusted pursuant to
Section 2.1.4.4 (if applicable).

 

1.1.31.   “Four-Year Period” shall have the meaning set forth in Section 2.1.1.

 

1.1.32.   “Four-Year Period Adjusted PBT” shall mean the sum of (a) the EY 2011
Adjusted PBT, (b) the EY 2012 Adjusted PBT, (c) the EY 2013 Adjusted PBT, and
(d) the EY 2014 Adjusted PBT.

 

1.1.33.   “Four-Year Period Target PBT” shall mean the sum of (a) the EY 2011
Target PBT, (b) the EY 2012 Target PBT (prior to any adjustment pursuant to
Section 2.1.2.4), (c) the EY 2013 Target PBT (prior to any adjustment pursuant
to Section 2.1.3.4), and (d) the EY 2014 Target PBT (prior to any adjustment
pursuant to Section 2.1.4.4).

 

3

--------------------------------------------------------------------------------


 

1.1.34.   “GAAP” shall mean generally accepted accounting principles in the
United States as applied consistently with the past practices of the Purchaser.

 

1.1.35.   “Holdco” shall have the meaning set forth in the preamble.

 

1.1.36.   “Indenture” shall mean the Indenture, dated as of June 30, 2009, by
and among the Purchaser, the Subsidiary Guarantors (as defined therein) party
thereto and U.S. Bank National Association, as Trustee, or any successor or
replacement indenture(s) or financing agreement(s).

 

1.1.37.   “Indemnification Payment” shall have the meaning set forth in
Section 2.5.8.

 

1.1.38.   “Objection Notice” shall have the meaning set forth in Section 2.3.

 

1.1.39.   “Parties” and “Party” shall have the meaning set forth in the
preamble.

 

1.1.40.   “Purchase Agreement” shall have the meaning set forth in the recitals.

 

1.1.41.   “Purchaser” shall have the meaning set forth in the preamble.

 

1.1.42.   “Restrictions” shall have the meaning set forth in Section 2.4.2.

 

1.1.43.   “Sellers” shall have the meaning set forth in the preamble.

 

1.2.          Certain Matters of Construction.  In addition to the definitions
referred to or set forth in this Section 1 unless the context of this Agreement
clearly requires otherwise, (a) references to the plural include the singular,
and references to the singular include the plural, (b) references to any gender
include the other genders, (c) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation,” (d) the terms “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, (e) the terms “day” and
“days” mean and refer to calendar day(s), (f) the terms “year” and “years” mean
and refer to calendar year(s), and (g) all references in this Agreement to
“dollars” or “$” shall mean United States Dollars.  Unless otherwise set forth
herein, references in this Agreement to (i) any document, instrument or
agreement (including this Agreement) (A) includes and incorporates all exhibits,
schedules and other attachments thereto, (B) includes all documents, instruments
or agreements issued or executed in replacement thereof and (C) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified or supplemented from time to time in accordance with its terms
and in effect at any given time, and (ii) a particular law means such law as
amended, modified, supplemented or succeeded, from time to time and in effect at
any given time.  All Article, Section, Exhibit and Schedule references herein
are to Articles, Sections, Exhibits and Schedules of this Agreement, unless
otherwise specified.  This Agreement shall not be construed as if prepared by
one of the Parties, but rather according to its fair meaning as a whole, as if
all Parties had prepared it.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

2.             EARNOUT PAYMENTS.

 

2.1.          Basic Earnout Payment.

 

2.1.1.   Generally.  The Purchaser and the Company, jointly and severally, will
pay Holdco certain payments with respect to each of EY 2011, EY 2012, EY 2013,
and EY 2014 (collectively, the “Four-Year Period”), in each case, subject to the
review and dispute procedures set forth in Section 2.3, based on the achievement
of the performance targets for the applicable periods specified below.  A
payment earned in accordance with this Section 2.1 with respect to any of EY
2011, EY 2012, EY 2013, and EY 2014 shall be referred to herein as a “Basic
Earnout Payment” and such payments shall be referred to herein, collectively, as
the “Basic Earnout Payments.”  Notwithstanding anything contained in this
Section 2.1 to the contrary, the maximum Basic Earnout Payment with respect to
any single Earnout Year shall not exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) and the aggregate Basic Earnout Payments earned by Holdco
with respect to the entire Four-Year Period shall not, in the aggregate, exceed
Ten Million Dollars ($10,000,000).

 

2.1.2.   EY 2011 Basic Earnout Payment.

 

2.1.2.1                 If the EY 2011 Adjusted PBT is equal to or less than 85%
of the EY 2011 Target PBT, then no Basic Earnout Payment will be earned with
respect to EY 2011.

 

2.1.2.2                 If the EY 2011 Adjusted PBT is greater than 85% of the
EY 2011 Target PBT but less than 100% of the EY 2011 Target PBT, then a Basic
Earnout Payment payable to Holdco, in accordance with Section 2.3 and
Section 2.4, in the following total amount will be earned with respect to EY
2011:  $2,500,000 multiplied by a fraction (a) the numerator of which shall be
(i) the EY 2011 Adjusted PBT minus (ii) the product of (A) the EY 2011 Target
PBT multiplied by (B) 0.85 and (b) the denominator of which shall be the product
of (i) the EY 2011 Target PBT multiplied by (ii) 0.15.

 

2.1.2.3                 If the EY 2011 Adjusted PBT is greater than or equal to
100% of the EY 2011 Target PBT, then a Basic Earnout Payment payable to Holdco,
in accordance with Section 2.3 and Section 2.4, in the total amount of
$2,500,000 will be earned with respect to EY 2011.

 

2.1.2.4                 If the EY 2011 Adjusted PBT is less than the EY 2011
Target PBT, then the EY 2012 Target PBT shall be increased by the amount by
which the EY 2011 Adjusted PBT is less than the EY 2011 Target PBT.  If the EY
2011 Adjusted PBT is greater than the EY 2011 Target PBT, then the EY 2012
Target PBT shall be decreased by an amount equal to the lesser of (a) the amount
by which the EY 2011 Adjusted PBT is greater than the EY 2011 Target PBT and
(b) the amount equal to the EY 2012 Target PBT prior to any adjustment pursuant
to this Section 2.1.2.4.

 

5

--------------------------------------------------------------------------------

 

2.1.3.   EY 2012 Basic Earnout Payment.

 

2.1.3.1                 If the EY 2012 Adjusted PBT is equal to or less than 85%
of the EY 2012 Target PBT, then no Basic Earnout Payment will be earned with
respect to EY 2012.

 

2.1.3.2                 If the EY 2012 Adjusted PBT is greater than 85% of the
EY 2012 Target PBT but less than 100% of the EY 2012 Target PBT, then a Basic
Earnout Payment payable to Holdco, in accordance with Section 2.3 and
Section 2.4, in the following total amount will be earned with respect to EY
2012:  $2,500,000 multiplied by a fraction (a) the numerator of which shall be
(i) the EY 2012 Adjusted PBT minus (ii) the product of (A) the EY 2012 Target
PBT multiplied by (B) 0.85 and (b) the denominator of which shall be the product
of (i) the EY 2012 Target PBT multiplied by (ii) 0.15.

 

2.1.3.3                 If the EY 2012 Adjusted PBT is greater than or equal to
100% of the EY 2012 Target PBT, then a Basic Earnout Payment payable to Holdco,
in accordance with Section 2.3 and Section 2.4, in the total amount of
$2,500,000 will be earned with respect to EY 2012.

 

2.1.3.4                 If the EY 2012 Adjusted PBT is less than the EY 2012
Target PBT, then the EY 2013 Target PBT shall be increased by the amount by
which the EY 2012 Adjusted PBT is less than the EY 2012 Target PBT.  If the EY
2012 Adjusted PBT is greater than the EY 2012 Target PBT, then the EY 2013
Target PBT shall be decreased by an amount equal to the lesser of (a) the amount
by which the EY 2012 Adjusted PBT is greater than the EY 2012 Target PBT and
(b) the amount equal to the EY 2013 Target PBT prior to any adjustment pursuant
to this Section 2.1.3.4.

 

2.1.4.   EY 2013 Basic Earnout Payment.

 

2.1.4.1                 If the EY 2013 Adjusted PBT is equal to or less than 85%
of the EY 2013 Target PBT, then no Basic Earnout Payment will be earned with
respect to EY 2013.

 

2.1.4.2                 If the EY 2013 Adjusted PBT is greater than 85% of the
EY 2013 Target PBT but less than 100% of the EY 2013 Target PBT, then a Basic
Earnout Payment payable to Holdco, in accordance with Section 2.3 and
Section 2.4, in the following total amount will be earned with respect to EY
2013:  $2,500,000 multiplied by a fraction (a) the numerator of which shall be
(i) the EY 2013 Adjusted PBT minus (ii) the product of (A) the EY 2013 Target
PBT multiplied by (B) 0.85 and (b) the denominator of which shall be the product
of (i) EY 2013 Target PBT multiplied by (ii) 0.15.

 

2.1.4.3                 If the EY 2013 Adjusted PBT is greater than or equal to
100% of the EY 2013 Target PBT, then a Basic Earnout Payment payable to Holdco,
in accordance with Section 2.3 and Section 2.4, in the total amount of
$2,500,000 will be earned with respect to EY 2013.

 

6

--------------------------------------------------------------------------------


 

2.1.4.4                 If the EY 2013 Adjusted PBT is less than the EY 2013
Target PBT, then the EY 2014 Target PBT shall be increased by the amount by
which the EY 2013 Adjusted PBT is less than the EY 2013 Target PBT.  If the EY
2013 Adjusted PBT is greater than the EY 2013 Target PBT, then the EY 2014
Target PBT shall be decreased by an amount equal to the lesser of (a) the amount
by which the EY 2013 Adjusted PBT is greater than the EY 2013 Target PBT and
(b) the amount equal to the EY 2014 Target PBT prior to any adjustment pursuant
to this Section 2.1.4.4.

 

2.1.5.   EY 2014 Basic Earnout Payment.

 

2.1.5.1                 If the EY 2014 Adjusted PBT is equal to or less than 85%
of the EY 2014 Target PBT, then no Basic Earnout Payment will be earned with
respect to EY 2014.

 

2.1.5.2                 If the EY 2014 Adjusted PBT is greater than 85% of the
EY 2014 Target PBT but less than 100% of the EY 2014 Target PBT, then a Basic
Earnout Payment payable to Holdco, in accordance with Section 2.3 and
Section 2.4, in the following total amount will be earned with respect to EY
2014:  $2,500,000 multiplied by a fraction (a) the numerator of which shall be
(i) the EY 2014 Adjusted PBT minus (ii) the product of (A) the EY 2014 Target
PBT multiplied by (B) 0.85 and (b) the denominator of which shall be the product
of (i) the EY 2014 Target PBT multiplied by (ii) 0.15.

 

2.1.5.3                 If the EY 2014 Adjusted PBT is greater than or equal to
100% of the EY 2014 Target PBT, then a Basic Earnout Payment payable to Holdco,
in accordance with Section 2.3 and Section 2.4, in the total amount of
$2,500,000 will be earned with respect to EY 2014.

 

2.2.          Additional Earnout Payment.  The Purchaser and the Company,
jointly and severally, will pay Holdco an additional amount of up to Ten Million
Dollars ($10,000,000) (the “Additional Earnout Payment”) with respect to the
Four-Year Period, subject to the review and dispute procedures set forth in
Section 2.3, based on the achievement of the following performance targets for
the Four-Year Period:

 

2.2.1.   If the Four-Year Period Adjusted PBT is equal to or less than 85% of
the Four-Year Period Target PBT, then no Additional Earnout Payment will be
earned.

 

2.2.2.   If the Four-Year Period Adjusted PBT is greater than 85% of the
Four-Year Period Target PBT but less than 100% of the Four-Year Period Target
PBT, then an Additional Earnout Payment payable to Holdco, in accordance with
Section 2.3 and Section 2.4, in the following total amount will be earned with
respect to the Four-Year Period:  $10,000,000 multiplied by a fraction (a) the
numerator of which shall be (i) the Four-Year Period Adjusted PBT minus (ii) the
product of (A) the Four-Year Period Target PBT multiplied by (B) 0.85 and
(b) the denominator of which shall be the product of (i) Four-Year Period Target
PBT multiplied by (ii) 0.15.

 

7

--------------------------------------------------------------------------------


 

2.2.3.   If the Four-Year Period Adjusted PBT is greater than or equal to 100%
of the Four-Year Period Target PBT, then the Purchaser shall pay Holdco an
Additional Earnout Payment equal to $10,000,000.

 

2.3.          Review, Dispute and Payment Procedures.  Within ninety (90) days
after the end of each Earnout Year, the Purchaser shall submit to Holdco in
writing the proposed calculations necessary to determine the Basic Earnout
Payment for the most recently ended Earnout Year and, in addition, with respect
to EY 2014, the Additional Earnout Payment (collectively, the “Earnout
Calculations”), together with the monthly income statements and monthly balance
sheets of the Company and Capital Charge calculations for such Earnout Year. 
The Purchaser and the Company shall give Holdco such access during normal
business hours to the books and records of the Company as Holdco shall
reasonably request in order to evaluate such Earnout Calculations.  If Holdco
objects to any of the Earnout Calculations within thirty (30) days after
delivery thereof, Holdco will deliver to the Purchaser a notice of objection (an
“Objection Notice”) with respect to such Earnout Calculations.  If no Objection
Notice is delivered to the Purchaser within such thirty (30) day period or if
Holdco delivers to the Purchaser a notice of acceptance of such calculations
(the “Acceptance Notice”), the applicable Earnout Calculations for such Earnout
Year shall be final and binding, and any Earnout Payment shall be paid to Holdco
by the Purchaser in accordance with, but subject to, Section 2.4 within ten
(10) Business Days after the earlier of (a) the expiration of such thirty (30)
day period or (b) the date the Acceptance Notice is delivered to the Purchaser,
as the case may be.  If an Objection Notice is given, the Purchaser and Holdco
shall attempt in good faith to resolve the objection.  If the Purchaser and
Holdco are unable to reach agreement within twenty (20) days after an Objection
Notice has been delivered to the Purchaser, the Parties shall submit their final
calculations of the items in dispute to the Arbitrator as soon as practical
following the end of such twenty (20) day period, but in any event within
thirty-five (35) days after the later of (a) such twenty (20) day period or
(b) the selection of the Arbitrator.  As used herein, the term “Arbitrator”
shall mean the St. Louis, Missouri office of Deloitte LLP, or in the event such
accounting firm is unable or unwilling to take such assignment, a nationally
recognized independent accounting firm agreed upon by the Purchaser and Holdco
or, failing such agreement within thirty-five (35) days after an Objection
Notice has been delivered to the Purchaser, then upon the written request of
either the Purchaser or Holdco, such nationally recognized independent
accounting firm selected by the CPR in accordance with the CPR Rules for
Non-Administered Arbitration.  The Purchaser and Holdco shall instruct the
Arbitrator to make a final determination of such Earnout Calculation based
solely on the items that are in dispute and that, in resolving such items in
dispute in such Earnout Calculation, the Arbitrator shall not assign to any item
in dispute a value that is (A) greater than the greatest value for such item
assigned by the Purchaser, on the one hand, or Holdco, on the other hand, or
(B) less than the smallest value for such item assigned by the Purchaser, on the
one hand, or Holdco, on the other hand.  The Arbitrator shall be instructed to
use commercially reasonable best efforts to complete its work within thirty (30)
days following its engagement.  The resolution of the dispute by the Arbitrator
will be final and binding on the Parties.  The fees, costs and expenses of the
Arbitrator (collectively, the “Arbitrator Fees”) (1) shall be borne by the
Purchaser in the proportion that the aggregate dollar amount of all such
disputed items so submitted that are unsuccessfully disputed by the Purchaser
(as finally determined by the Arbitrator) bears to the aggregate dollar amount
of such items so submitted and (2) shall be borne by Holdco in the proportion
that the aggregate dollar amount of such disputed items so submitted that are
successfully disputed by the Purchaser (as finally

 

8

--------------------------------------------------------------------------------


 

determined by the Arbitrator) bears to the aggregate dollar amount of all such
items so submitted.  Notwithstanding the foregoing, if the Arbitrator requires
an advance payment of the Arbitrator Fees, the Purchaser, on the one hand, and
Holdco, on the other hand, shall each be responsible for one-half of such
advance payment of Arbitrator Fees and following the final determination of the
Earnout Calculations by the Arbitrator, the Arbitrator Fees payable by the
Purchaser and Holdco shall be adjusted in accordance with the immediately
preceding sentence.  Within ten (10) Business Days after the final determination
of the Earnout Calculations by the Arbitrator, the Purchaser shall pay, in
accordance with, but subject to, Section 2.4, to Holdco any Earnout Payment
which is payable hereunder.  Holdco acknowledges that receipt of the applicable
Adjusted PBT for any Earnout Year, to the extent not already disclosed to the
public, may constitute receipt of material, non-public information concerning
the Purchaser or its Affiliates.  To the extent such information constitutes
material, non-public information concerning the Purchaser or its Affiliates,
Holdco and each Seller acknowledges that it is prohibited from (a) purchasing or
selling securities of the Purchaser until such information is disclosed to the
public and (b) communicating such information to any other Person under
circumstances in which it is reasonably foreseeable that such Person is likely
to purchase or sell securities of the Purchaser until such information is
disclosed to the public.  The determination of Adjusted PBT for any Earnout Year
pursuant to this Section 2.3 shall be final and binding with respect to Adjusted
PBT for such Earnout Year for purposes of any subsequent Earnout Calculations.

 

2.4.          Payment and Restrictions.

 

2.4.1.   Payment; Allocation.  Notwithstanding anything herein to the contrary,
each Earnout Payment shall be paid in accordance with the instructions set forth
in Exhibit 2.4.1.  Upon such payment to Holdco, the Purchaser shall be fully
released and discharged of any obligations with respect to such Earnout Payment.

 

2.4.2.   Restrictions on Payment of Earnout Payments.  Notwithstanding anything
to the contrary herein, the Purchaser shall not be required to pay any portion
of any Earnout Payment at the time required by Section 2.3 if such payment is
restricted (the “Restrictions”) due to a default under the Credit Facility or
the Indenture (or such payment would otherwise result in a default under the
Credit Facility or the Indenture).  The Purchaser shall notify Holdco as soon as
is reasonably practicable after the Purchaser becomes aware of circumstances
that would permit non-payment of any Earnout Payment pursuant to this
Section 2.4.2.  If payment of any portion of an Earnout Payment is withheld
pursuant to this Section 2.4.2, then simple interest will accrue on the unpaid
balance at the rate of 3.5% per annum from the date such payment is due until
the date such payment is made and the Purchaser will use commercially reasonable
efforts to make such payment as soon as the Restrictions are no longer
applicable.  The Parties agree that payment of an Earnout Payment that is due
and payable pursuant to Section 2.3, as applicable, shall have priority and be
paid prior to any dividend to the Purchaser’s shareholders (other than any
dividend that has been declared in the Ordinary Course prior to the date payment
of such Earnout Payment is due).  Following any Change of Control of Purchaser,
this Section 2.4.2 shall not be applicable.

 

2.4.3.   Offset.  The Purchaser shall have the right to offset from any Earnout
Payment then due and payable to Holdco (a) up to the full amount due and payable
to the

 

9

--------------------------------------------------------------------------------


 

Purchaser for any Working Capital Deficit pursuant to Section 3.7(f)(i) of the
Purchase Agreement and (b) for any indemnification claims for Purchaser Losses
pursuant to Section 11.1 of the Purchase Agreement.  The offset rights of the
Purchaser pursuant to this Section 2.4.3 shall be in addition to any rights of
the Purchaser pursuant to the Escrow Agreement.

 

2.4.4.   Tax Treatment.  The payment of any Earnout Payment shall be treated as
an adjustment to the purchase price paid for the Shares pursuant to the Purchase
Agreement for tax purposes, except as required by Section 483 of the Code.

 

2.5.          Operating and Accounting Procedures of the Company.

 

2.5.1.   Generally.  The guidelines and rules set forth in this Section 2.5
shall be used in calculating the Adjusted PBT and the Earnout Payments.  The
Purchaser shall use its commercially reasonable efforts to provide the Company
with sufficient liquidity in order to make the capital expenditures contemplated
in the agreed-upon budgets of the Company.  Until the date on which the Earnout
Calculations for EY 2014 and the Additional Earnout Payment become final and
binding on the Parties in accordance with the terms of this Agreement, the
Purchaser will not intentionally take, and will not intentionally permit the
Company to take, any actions with respect to any accounting books, records,
policies or procedures on which the Earnout Calculations are to be based, or
from which it is to be derived, for the intent of materially impeding or
delaying, or otherwise intentionally making unavailable information required
for, the determination of the Earnout Calculations in accordance with the terms
of this Agreement.  Notwithstanding anything to the contrary herein, nothing
contained in this Agreement shall be construed to restrict in any way management
of the Purchaser from operating its businesses (including the business of the
Company) in the manner which the Purchaser’s management and board of directors,
acting in good faith and without taking into consideration the obligation to
make the Earnout Payments hereunder, deem most beneficial for the Purchaser and
the Purchaser’s shareholders.

 

2.5.2.   Accounting Standards.  Unless otherwise agreed to in writing by the
Parties, all financial statements of the Company for all times from and after
the Closing shall be prepared in accordance with GAAP in a manner such that
Adjusted PBT and any Earnout Payment will be reasonably determinable pursuant to
the terms of this Agreement.  All matters relating to the calculation of
Adjusted PBT and any Earnout Payment (including the determination with respect
to capitalization or expense of various items and related depreciation or
amortization periods, reserve methods for accounts receivable and inventory, and
the treatment of other unusual or extraordinary items) shall be determined in
accordance with GAAP.

 

2.5.3.   Corporate Administrative Charges.  Throughout the Four-Year Period,
intercompany charges for services provided by the Purchaser or any of its other
Affiliates to the Company will be at rates determined in a manner consistent
with the determination of rates for intercompany charges for services provided
to the other operating units of the Purchaser; provided, however, in no event
will the intercompany charges (including transfer prices) in the aggregate for
those services provided by Purchaser (or any of its other Affiliates) to the
Company as a substitute for services otherwise received by the Company prior to
the Closing exceed the then current market rates for arms-length transactions
which third parties may charge

 

10

--------------------------------------------------------------------------------


 

in the aggregate for such substitute services.  The Company will not be charged
for any “general corporate administrative” charge during the Four-Year Period
nor will the Company be charged for any Earnout Payment made to Holdco pursuant
to the terms of this Agreement.

 

2.5.4.   Management of Company.  Following the Closing, the Company will be
subject to all policies, procedures, and requirements applicable to the
Purchaser’s operating units, as communicated to the Company by the Purchaser
from time to time.  The Purchaser shall have the sole and absolute right to make
any and all business decisions related to the Company, including with respect to
opening new stores; wholesale distribution, including establishing new wholesale
accounts and entering into new “signature store” agreements; product sourcing
plans; minimum standards for business partners; product pricing plans; licensing
activities; acquisitions; pricing; capital expenditures; changes in salaries and
benefits; budgets and other business practices.

 

2.5.5.   Business Practices.  Unless the Company has received prior written
authorization from the Purchaser, the Company shall not accelerate or delay the
recognition of revenue or expense or delay investment in working or fixed
capital, but shall account for such items on a basis consistent with the
Company’s past practices.  If any such acceleration, deferral, or change occurs
(without written authorization of the Purchaser), Adjusted PBT will be adjusted
to negate the effects thereof.

 

2.5.6.   Internal Controls.  The Company shall be subject to a system of
internal accounting controls consistent with the system of internal accounting
controls applicable to the Purchaser as in effect from time to time and
communicated to the Company by the Purchaser.

 

2.5.7.   Changes in GAAP.  Any changes in GAAP accounting rules from and after
the date hereof shall not affect the calculation of any Earnout Payment.  The
Parties shall use the GAAP rules, regulations and standards in effect as of the
date hereof as a basis for calculation of any Earnout Payment.

 

2.5.8.   Indemnification Payments.  To the extent the Purchaser actually
receives payment (the “Indemnification Payment”) from the Sellers or Holdco
pursuant to Article IX of the Purchase Agreement for any Purchaser Loss that
would reduce EBIT for an Earnout Year, neither the Indemnification Payment nor
the portion of such Purchaser Loss that is covered by such Indemnification
Payment shall be included in the calculation of such EBIT.

 

2.5.9.   Acquisitions or Sale of the Company.  Nothing in this Agreement shall
be interpreted as a restriction or limitation on the Purchaser’s and its
Affiliates’ right and ability (a) to acquire by purchase, exchange, or
otherwise, any other Person, whether or not engaged in a business similar or
related to the Company (an “Acquired Business”), or (b) to sell all or any
shares of capital stock of the Company, to sell all or any of the assets of the
Company, or to merge (or to cause the Company to merge) with another Person
(such other Person, a “Consolidating Business”).  Neither Holdco nor any of its
shareholders shall have any rights or interests in or relating to any Acquired
Business or any Consolidating Business.  The Purchaser shall account for any
Acquired Business or Consolidating Business separate from the Company such that
the calculation of the Adjusted PBT and any Earnout Payment (i) will in no way
be affected by such Acquired Business or Consolidating Business and (ii) will
continue to be

 

11

--------------------------------------------------------------------------------


 

reasonably determinable pursuant to the terms of this Agreement.  In the event
that the Purchaser shall sell, or cause the sale of, all or substantially all of
the assets or capital stock of the Company prior to end of the Four-Year Period,
the Purchaser shall make the assumption of the Purchaser’s obligations under
this Agreement by such purchaser a condition to the closing of such
transaction.  Such assumption shall be in writing and within five (5) Business
Days after the closing of such transaction, the Purchaser shall deliver to
Holdco a copy of such assumption.

 

2.6.          Transfer of Holdco Shares.  Each Seller agrees and acknowledges
that it may not sell, transfer or assign such Seller’s right, title or interest
in and to its shares of capital stock in Holdco, except that a Seller may sell,
transfer or assign such Seller’s right, title or interest in and to some but not
all of its shares of capital stock in Holdco to an immediate family member of
such Seller or to a trust all beneficiaries of which are the Seller or an
immediate family member of such Seller (or a combination thereof), until the
date on which both the Earnout Payment for EY 2014 and the Additional Earnout
Payment are finally determined pursuant to the terms of this Agreement.

 

2.7.          Certain Acknowledgements.  Holdco agrees and acknowledges that the
right to receive the Earnout Payments, if any, pursuant to this Agreement: 
(a) is an integral part of the total consideration for the acquisition of the
Company and not an investment; (b) does not represent an ownership interest in
the Purchaser or any of its Affiliates; (c) does not carry voting, dividend or
liquidation rights; (d) is not represented by any form of certificate or
instrument; and (e) shall not be assignable or transferable (other than by
testamentary disposition or the laws of intestacy or as provided in
Section 3.4).

 

3.             MISCELLANEOUS.

 

3.1.          Seller Representative.  The appointment and removal of Holdco as
Seller Representative, as well as the authority of the Purchaser to rely on the
consent and approval of Holdco, shall be governed by Section 10.14 of the
Purchase Agreement.

 

3.2.          Integration.  This Agreement and the documents executed pursuant
hereto supersede all negotiations, agreements and understandings among the
Parties with respect to the subject matter hereof and constitute the entire
agreement of the Parties with respect thereto.

 

3.3.          Waiver.  Any agreement on the part of a Party to any extension or
waiver of any provision hereof shall be valid only if set forth in an instrument
in writing signed on behalf of such Party.  A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty.  A waiver by any Party of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.

 

3.4.          Severability.  Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision

 

12

--------------------------------------------------------------------------------


 

in any other jurisdiction.  To the extent permitted by law, each Party hereby
waives any provision of law that renders any such provision prohibited or
unenforceable in any respect.

 

3.5.          Assignment; Successors in Interest.  No assignment or transfer by
any Party of such Party’s rights and obligations hereunder shall be made except
with the prior written consent of the other Parties.  Notwithstanding the
foregoing, the Purchaser shall, without the obligation to obtain the prior
written consent of Holdco, be entitled to assign this Agreement or all or any
part of its rights or obligations hereunder to (i) one or more Affiliates of the
Purchaser; provided, however, that, any such assignment shall not relieve the
Purchaser of its obligations under this Agreement should any of the Purchaser’s
Affiliates fail to perform its obligations hereunder; and (ii) any purchaser of
all or substantially all of the assets or capital stock of the Company, provided
that such purchaser assumes, in writing, all of the Purchaser’s obligations
under this Agreement and a copy of such written assumption is delivered to
Holdco as provided in Section 2.5.8.  Notwithstanding anything to the contrary
in this Agreement, Holdco, without the obligation to obtain the prior written
consent of the Purchaser or the Company, may assign its rights to receive
payment of any Earnout Payment to any of Holdco’s shareholders.  This Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns, and any reference to a Party shall
also be a reference to the successors and permitted assigns thereof.

 

3.6.          Notices.  All notices, communications and deliveries required or
made hereunder must be made in writing signed by or on behalf of a party hereto
making the same and shall be delivered personally or by a national overnight
courier service or by registered or certified mail (return receipt requested)
(with postage and other fees prepaid) as follows:

 

To the Purchaser:

 

Oxford Industries, Inc.

 

 

222 Piedmont Avenue, N.E.

 

 

Atlanta, Georgia 30308-3391

 

 

Attn:  General Counsel

 

 

 

with a copy to (which copy

 

King & Spalding LLP

shall not constitute notice):

 

1180 Peachtree Street

 

 

Atlanta, GA  30309

 

 

Attn:  Russell B. Richards

 

 

          Rahul Patel

 

 

 

To Holdco:

 

SWI Holdings, Inc.

 

 

c/o PHS Corporate Services, Inc.

 

 

1313 N. Market Street, Suite 5100

 

 

Wilmington, DE 19801

 

 

 

with a copy to (which copy

 

Pepper Hamilton LLP

shall not constitute notice)

 

3000 Two Logan Square

 

 

Eighteenth and Arch Streets

 

 

Philadelphia, PA 19103

 

 

Attn:  Barry M. Abelson

 

13

--------------------------------------------------------------------------------


 

To Sellers:

 

Attn:  SWI Holdings, Inc.

 

 

c/o PHS Corporate Services, Inc.

 

 

1313 N. Market Street, Suite 5100

 

 

Wilmington, DE 19801

 

 

 

with a copy to (which copy

 

Pepper Hamilton LLP

shall not constitute notice)

 

3000 Two Logan Square

 

 

Eighteenth and Arch Streets

 

 

Philadelphia, PA 19103

 

 

Attn:  Barry M. Abelson

 

or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing.  Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, (b) on the first Business Day following timely
delivery to a national overnight courier service or (c) on the third Business
Day following it being mailed by registered or certified mail.

 

3.7.          Captions.  The titles, captions and table of contents contained
herein are inserted herein only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

 

3.8.          Enforcement of Certain Rights.  Nothing expressed or implied
herein is intended, or shall be construed, to confer upon or give any Person
other than the Parties, and their respective successors or permitted assigns,
any right, remedy, obligation or liability under or by reason of this Agreement,
or result in such Person being deemed a third-party beneficiary hereof.

 

3.9.          Counterparts.  This Agreement may be executed and delivered in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Counterparts may
be delivered via facsimile, electronic mail (including .pdf) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

3.10.        Controlling Law; Amendment.  This Agreement shall be governed by
and construed and enforced in accordance with the internal Laws of the State of
New York without reference to its choice of law rules (other than Section 5-1401
of the General Obligations Law of the State of New York).  This Agreement may
not be amended, modified or supplemented except by written agreement of the
Parties.

 

3.11.        Dispute Resolution.  Any dispute between or among the Parties
arising out of or related to this Agreement or the breach thereof shall be
finally settled by the Arbitrator in accordance with Section 2.3.  Judgment on
any award rendered by the Arbitrator may be entered in the state courts of the
State of New York located in New York County or the United States District Court
for the Southern District of New York having jurisdiction.  The award rendered
by the Arbitrator shall be final and binding on the Parties and not subject to
further appeal.  Each Party hereby agrees that any legal proceeding instituted
to enforce an arbitration award hereunder will be brought in the state courts of
the State of New York located in New York

 

14

--------------------------------------------------------------------------------

 

County or the United States District Court for the Southern District of New
York, and hereby submits to personal jurisdiction therein and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have as to venue therein, and further agrees not to plead or claim in
any such court that any such proceeding has been brought in an inconvenient
forum.

 

[Signature pages follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Agreement to be executed, as of the date first above written by
their respective officers thereunto duly authorized.

 

 

PURCHASER:

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

COMPANY:

 

SUGARTOWN WORLDWIDE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

HOLDCO:

 

SWI HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

SELLERS:

 

 

 

 

 

 

 

 

 

 

Scott A. Beaumont

 

 

 

 

 

 

 

 

 

 

 

James B. Bradbeer, Jr.

 

 

 

 

 

 

 

 

TRUST UNDER DEED OF SCOTT A. BEAUMONT, DATED JULY 17, 2002

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Judith A. Beaumont

 

 

Title:

Trustee

 

Signature Page to Earnout Agreement

 

--------------------------------------------------------------------------------


 

 

GST TRUST UNDER DEED OF SCOTT A. BEAUMONT, DATED JULY 18, 2007

 

 

 

 

 

By:

 

 

Name:

Judith A. Beaumont

 

Title:

Trustee

 

 

 

 

 

REBECCA H. BRADBEER GRANTOR TRUST

 

 

 

 

 

By:

 

 

Name:

James B. Bradbeer, Jr.

 

Title:

Trustee

 

 

 

 

 

TRUST UNDER DEED OF JAMES B. BRADBEER, JR., DATED JULY 17, 2002

 

 

 

 

 

By:

 

 

Name:

Carol H. Bradbeer

 

Title:

Trustee

 

Signature Page to Earnout Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.9

 

Capital Charge Guidelines

 

“Adjusted Net Assets” for any month-end period shall be equal to the total
assets of the Company (excluding cash and tax assets) minus (a) non-interest
bearing current liabilities (other than tax liabilities and deferred rent) minus
(b) deferred liabilities associated with tenant improvement allowances for real
property leases entered into by the Company after the date hereof.  For purpose
of this determination, all items of Adjusted Net Assets shall be calculated
without giving effect to the impact of any purchase price accounting adjustments
under Financial Accounting Standards No. 141R required in connection with the
transactions contemplated by this Agreement or the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.9

 

Earnout Year Month Ends

 

EY 2011

January 1, 2011

January 29, 2011

February 26, 2011

April 2, 2011

April 30, 2011

May 28, 2011

July 2, 2011

July 30, 2011

August 27, 2011

October 1, 2011

October 29, 2011

November 26, 2011

December 31, 2011

January 28, 2012

 

EY 2012

February 25, 2012

March 31, 2012

April 28, 2012

May 26, 2012

June 30, 3012

July 28, 2012

August 25, 2012

September 29, 2012

October 27, 2012

November 24, 2012

December 29, 2012

February 2, 2013

 

EY 2013

March 2, 2013

April 6, 2013

May 4, 2013

June 1, 2013

July 6, 2013

August 3, 2013

August 31, 2013

October 5, 2013

November 2, 2013

 

--------------------------------------------------------------------------------


 

December 30, 2013

January 4, 2013

February 1, 2014

 

EY 2014

March 1, 2014

April 5, 2014

May 3, 2014

May 31, 2014

July 5, 2014

August 2, 2014

August 30, 2014

October 4, 2014

November 1, 2014

November 29, 2014

January 3, 2015

January 31, 2015

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.4.1

 

Payment; Allocation

 

Unless otherwise specified by Holdco, 100% of the Earnout Payment payable to
Holdco pursuant to the Agreement shall be paid to Holdco in immediately
available funds.

 

Holdco shall have the option, but not the obligation, to have up to 5% (as
determined by Holdco in its sole discretion) of any Earnout Payment payable to
it pursuant to the Agreement remitted to the Company as funding to the Company
to be paid to certain of its employees as determined by Holdco, in its sole
discretion, pursuant an applicable employee bonus plan the form and substantive
of which shall be reasonably acceptable to the Purchaser.  Any such bonus
payments shall be subject to applicable Law.

 

To the extent Holdco has elected to have a portion of the Earnout Payment
payable to it pursuant to the Agreement remitted to the Company for such
funding, the Purchaser shall remit to the Company such amount of such Earnout
Payment as may be designated by Holdco and the balance thereof shall be paid to
Holdco in immediately available funds.

 

--------------------------------------------------------------------------------
